

Exhibit 10.28


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as of
January 1, 2015 (the "Effective Date"), by and between FIDELITY NATIONAL
INFORMATION SERVICES, INC., a Georgia corporation ("FIS" or the "Company"), and
Frank Martire (the "Employee") and amends that certain Employment Agreement
dated as of March 31, 2009, and previously amended as of December 1, 2009, and
March 30, 2012 (as previously amended, the "Agreement"). Unless expressly
amended herein, the terms of the Agreement remain in full force and effect. In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.The first sentence of Section 2 of the Agreement is deleted and the following
is inserted in lieu thereof:
“2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, Company employs Employee to serve as the Executive Chairman of the
FIS Board of Directors.”
2.    The first sentence of Section 4 of the Agreement is deleted and the
following is inserted in lieu thereof:
“4.    Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of $800,000 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies.”
3.    Section 5(c) is deleted and the following is inserted in lieu thereof:
“(c)
supplemental disability insurance sufficient to provide a benefit to Employee
equal to two-thirds of Employee’s pre-disability Annual Base Salary until
Employee reaches the age of 70, provided that such coverage is available in the
market using traditional standards of underwriting;”

4.    Section 5(d) is deleted and the following is inserted in lieu thereof:
“(d)
an annual incentive bonus opportunity under Company's annual incentive plan for
each calendar year included in the Employment Term, with such opportunity to be
earned based upon attainment of performance objectives established by the
Company ("Annual Bonus"). Employee's target Annual Bonus shall be no less than
200% of Employee's then current Annual Base Salary, with a maximum of up to 2
times target (collectively, the target and maximum Annual Bonus are referred to
as the "Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by the Committee or the Board, but may not
be decreased without


1





--------------------------------------------------------------------------------



Employee's express written consent. Employee’s Annual Bonus is subject to the
Company’s clawback policy, pursuant to which the Company may recoup all or a
portion of any bonus paid if, after payment, there is a finding of fraud, a
restatement of financial results, or errors or omissions discovered that call
into question the business results on which the bonus was based. If owed
pursuant to the terms of the plan, the Annual Bonus shall be paid no later than
the March 15th first following the calendar year to which the Annual Bonus
relates. Unless provided otherwise herein or the Committee determines otherwise,
no Annual Bonus shall be paid to Employee unless Employee is employed by
Company, or an affiliate thereof, on the last day of the measurement period;
and”
5.    The following is inserted as Section 6 and all subsequent Sections are
renumbered accordingly:
“6.    Compensation Policies. Company has adopted certain compensation related
policies that apply to Employee. Employee acknowledges that, as a corporate
officer, he is expected to maintain an ownership level in Company stock of at
least two (2) times his annual base salary and that following the vesting of any
restricted shares granted to him, Employee must hold 50% of those shares for at
least six (6) months. Employee further represents that he has read and
understands the Company’s policies regarding insider trading and prohibiting the
hedging and pledging of Company stock.”
6.    Section 9(a)(iii)(B) is deleted and the following is inserted in lieu
thereof:
“(B) the target Annual Bonus in the year in which the Date of Termination
occurs;”
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.




By: _/s/ Michael P. Oates_____
Its: CEVP, General Counsel


 
FRANK MARTIRE


__/s/ Frank Martire__________




2



